UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ABU ABDUL RAUF ZALITA (ISN 709) g
Petitioner §
v. g f Civ. N0. 05-1220 (RCL)
BARACK ()BAMA, et al., g
Resp0ndents. §
)
ORDER

Now before the Court is respondents’ Opposed Motion to Deem Protected information
Highlighted [272] in the Proposed Factual Return for ISN 709 and petitioner’s Motion to Seal
Proposed Return Pending Public Filing of Petitioner’s Responsive Documents [274 & 275].1
Respondents wish to deem protected information highlighted in green or grey in the version of
the Factual Return submitted to the Court under seal. Petitioner does not object to respondents’
Motion. However, petitioner moves the Court to order respondents to process for classification
review petitioner’s Traverse [Notice of Filing, 206], Cross-Motion for Judgment on the Record
[Notice of Filing, 225] and Reply in support thereof [Notice of Filing, 233] within thirty days of
the date of this Order. Petitioner further requests that the Court require the Factual Return to
remain sealed until respondents are prepared to file all the aforementioned documents on the

public record. Finally, petitioner requests that the Court grant motions to seal that were

' Petitioner filed his Opposition to the respondents’ Motion to Deem Protected Information Highlighted together
with a Moti0n to Seal the Proposed Factual Return Pending Public Filing of Petitioner’s Responsive Docurnents.
The Response and Motion were combined in a single document. However, the Response and Motion were
separately docket as entries 274 and 275.

submitted with the Traverse and Motion for Judgment. Respondents only object to petitioner’s
request that the Court order the classification review to be completed within 30 days.

Upon consideration of the respondents’ Motion [272], petitioner’s Opposition and
Motion [274 & 275], respondents’ Response [Notice of Filing, 279], petitioner’s Reply [Notice
of Filing, 282], the entire record herein, the applicable law, and for the reasons set forth below,
the Court will GRANT the respondents’ Motion [272] to Deem Protected Information
Highlighted, and will GRANT the petitioner’s Motion [275] to Seal the Proposed Factual Return
Pending Public Filing Petitioner’s Responsive Documents. The Court will also grant the
petitioner’s Motion to Seal [Notice of Filing, 206] certain sections of petitioner’s Traverse,
specifically those sections of the Traverse making reference to petitioner’s medical condition, as
well as all references to Judge Hogan’s Order of January 2, 2009, ECF docket entry 165.2 While
the Court is concerned by the slow pace of the classification review process, based on the
respondents’ assertion that the petitioner’s Traverse has already undergone review and
processing for public release, it will, at this time, DENY petitioner’s request for expedited
review of petitioner’s other responsive documents.

It is therefore hereby

ORDERED that respondents’ Motion [272] is GRANTED. The information identified
by respondents with green or grey highlighting in the version of the F actual Return submitted
under seal to the Court is deemed protected, pursuant to paragraphs 10 and 34 of the Protective

Order governing this proceeding; it is

2 Contrary to petitioner’s assertion, no similar motion was found attached to petitioner’s Cross-Motion for Judgment
[Notice of Filing, 225]. Therefore, the Court cannot grant petitioner’s request to seal medical information in that
document. If petitioner believes certain language in that or other documents should remain sealed, petitioner must
submit a new motion to seal. The specific language petitioner wishes that the Court order sealed must be
highlighted and submitted with his motion.

FURTHER ORDERED that petitioner’s request for an accelerated thirty-day
classification review of petitioner’s Traverse [Notice of Filing, 206], Cross-Motion for Judgment
on the Record [Notice of Filing, 225] and Reply in support thereof [Notice of Filing, 233], is
DENIED; it is

FURTHER ORDERED that, at the time respondents have completed the classification
review process for petitioner’s Traverse [Notice of Filing, 206], Cross~l\/Iotion for Judgment on
the Record [Notice of Filing, 225], and Reply in support thereof [Notice of Filing, 233],
respondents shall file on the public record, through the Court’s Electronic Case Filing (ECF)
system, public versions of those three documents, and a public versions of the Factual Return,
form which the information that was highlighted in the proposed public version submitted to the
Court has been redacted; and it is

FURTHER ORDERED that petitioner’s Motion to Seal filed with petitioner’s Traverse
is GRANTED. Those sections of petitioner’s Traverse making reference to petitioner’s medical
condition, as well as all references to Judge Hogan’s Order of January 2, 2009, ECF docket entry
165 , shall remain under seal until further order of this Court.

SO ORDERED this 28 day of September 2012.

%C;£t/»%,

Ro‘{¢t:E c. LAMBERTLI
Chief Judge
United States District Court